Citation Nr: 1328847	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  12-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for malaria. 

2.  Entitlement to service connection for a lung disorder. 

3.  Entitlement to service connection for residuals of a head injury to include a scar on the back of the head and headaches.   


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1946 to June 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated January 2010, of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for malaria, a lung disorder, residuals of a head injury, and tinnitus.  The Veteran filed a timely notice of disagreement.  A December 2011 rating decision granted service connection for tinnitus; this action constitutes a full grant of the benefits sought, and the claim for service connection for tinnitus is no longer on appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran perfected an appeal of the three remaining issues, as reflected on the title page.  

The Veteran testified at a videoconference hearing before the Board in July 2013.  The transcript of the hearing is included in the virtual VA folder.  The Board has reviewed both the Veteran's physical claims files and his Virtual VA file so as to insure a total review of the evidence.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  



REMAND

Regarding the claim for service connection for residuals of a head injury, the Veteran contends that he was hit on the back of the head and was injured while stationed in Korea.  He contends that he had a scar that is 1 and 1/4 inches in size on the back of his head.  The Veteran states that the scar flares up once a month and causes headaches.  He and his spouse state that the Veteran has headaches once a month.  The Veteran asserts that he has had these symptoms since service.  See the Board Hearing Transcript dated in July 2013, pages 3-9.  

Regarding the claims for service connection for a lung disorder and malaria, the Veteran asserts that he has had lung problems since working at a chemical depot in Germany while in active service.  Hearing Transcript, pages 3-4.  He describes his lung problems as shortness of breath.  Hearing Transcript, pages 14-17.  The Veteran asserts that he also worked as a firefighter while serving in Korea and asserts that this may have caused a lung disorder.  Hearing Transcript, page 13.  He contends that he also has had high fevers in service and since service, and he believes he has malaria.  The Veteran states that he was hospitalized four times in Frankfurt, Germany, due to lung symptoms and fever.  Hearing Transcript, page 14-19.  

Some of the Veteran's service treatment records dated in 1948 and 1949 are associated with the claims file.  It appears that most of the Veteran's service treatment records have been destroyed by a fire at the National Personnel Records Center.  A February 1948 x-ray report indicates that the Veteran's chest and lungs were normal.  A January 1949 reenlistment examination report indicates that physical examination of the head and lungs revealed no significant abnormalities.  X-ray examination of the chest was normal.  An undated hospital record indicates that the Veteran reported having a headache.  

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Board finds that additional development is necessary before the claims can be decided on the merits.  The Board finds that an examination is needed to assist in determining whether the Veteran currently has a lung disorder, malaria, and/or residuals of a head injury that are caused by an injury that was sustained in active service or are otherwise related to active service.  As noted, the Veteran reported having a head injury in service and he asserts that he was exposed to fire and chemicals while in service.  He reported having symptoms of shortness of breath, headaches, and a fever since service.  The Veteran is competent to report observable symptoms, describe an injury, and report a continuity of symptoms.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  This is sufficient evidence to warrant an examination, since there is competent evidence of a current symptoms, a report of an injury in service, a report of symptoms since service, and an assertion of association between the current disability and a past injury.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's reports of symptoms in service and since service are an indication that the claimed disabilities may be associated to service.     

The record shows that the Veteran reported receiving all medical treatment for the claimed disorders at VA.  The RO should make attempts to obtain from the VA healthcare system any records of treatment of the claimed disabilities dated from March 2010 to April 2011 and from October 2011.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain VA treatment records of the claimed malaria, a lung disorder, and residuals of a head injury to include a scar on the back of the head and headaches dated from March 2010 to April 2011 and from October 2011 from the VA healthcare system.  

2.  Schedule the Veteran for a VA examination to assist in determining the nature and likely etiology of the claimed malaria, a lung disorder, and residuals of a head injury, to include headaches and a scar on the back of the head.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated tests should be performed.  X-ray examination of the lungs should be performed.

The VA examiner should report all current diagnoses pertinent to the lungs and provide an opinion regarding the etiology of each disability diagnosed.  The VA examiner should report whether there is a current diagnosis of malaria and report all residual disabilities of the in-service head injury, including whether there is evidence of traumatic brain injury, headaches, and a scar on the back of the head that are consistent with a reported in-service head injury. 

Following a review of the relevant medical and lay evidence in the claims file, history by the Veteran, interview, examination, and any tests that are deemed necessary, the examiner should offer the following opinions: 

Is it at least as likely as not (a 50 percent or greater probability) that any current lung disorder began during service or is otherwise linked to some injury, event, or incident of active duty service, including working as a firefighter in Korea and/or working at a chemical depot in Germany.  For purposes of offering the opinion, the examiner should accept as a fact that the Veteran worked as a fire fighter in service, was exposed to fires, and that he worked at a chemical depot.    

Is it at least as likely as not (a 50 percent or greater probability) that any current residuals of a head injury, including traumatic brain injury, headaches, and/or a scar on the back of the head, began during service or are otherwise linked to the head injury in active service? 

Is it at least as likely as not (a 50 percent or greater probability) that any current malaria began during service or is otherwise linked to some injury, event, or incident of active duty service?

A rationale should be given for all opinions and conclusions expressed.    

3.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded reasonable opportunity for response.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2012).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



